Name: Commission Regulation (EEC) No 3437/87 of 17 November 1987 correcting Regulation (EEC) No 3411/87 amending Regulation (EEC) No 2941/87 inreasing to 600 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 87 Official Journal of the European Communities No L 327/15 COMMISSION REGULATION (EEC) No 3437/87 of 17 November 1987 correcting Regulation (EEC) No 3411/87 amending Regulation (EEC) No 2941/87 inreasing to 600 000 tonnes the quantity of barley held by the German interven ­ tion agency for which a standing invitation to tender for export has been opened opinion to the Management Committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having - regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), as last amended by Regulation (EEC) No 2418/87 (V Whereas Commission Regulation (EEC) No 341 1 /87 (^ amended Regulation (EEC) No 2941 /87 (*) by increasing to 600 000 tonnes the quantity of barley held by the German intervention agency for which a standing invita ­ tion to tender for export has been opened ; Whereas a check showed that the quantity in the Annex thereto do not tally with the measures submitted for an Article 1 Annex I to Regulation (EEC) No 2941 /87 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 18 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 182, 3 . 7. 1987, p . 40 . (3) OJ No L 202, 9 . 7. 1982, p . 23. (&lt;) OJ No L 223, 11 . 8 . 1987, p . 5. 0 OJ No L 324, 14 . 11 . 1987, p. 11 . 4 OJ No L 278, 1 . 10 . 1987, p . 61 . 18 . 11 . 87No L 327/ 16 Official Journal of the European Communities ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg Niedersachsen / Bremen Nordrhein-Westfalen Hessen Rheinland-Pfalz Baden-WÃ ¼rttemberg Saarland Bayern 129 518 122 827 279 451 3 288 34 996 12 612 5 519 1 1 606'